DETAILED ACTION
This non-final Office action is in response to the claims filed on June 2, 2022.
Status of claims: claim 6 is cancelled; claims 2, 3, and 7-9 are withdrawn; claims 1, 4, 5, and 7 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 and June 2, 2022 have been entered.

Election/Restrictions
Newly submitted claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, III, IV, and V, there being no allowable generic or linking claim. Note: election was made without traverse of Species II pertaining to FIG. 4 in the reply filed on October 5, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0176600 to Shigemura in view of US 2001/0001916 to Nozaki.
Shigemura discloses a glass run including: a basic frame having a bottom wall 24, an exterior side wall 22, and an interior side wall 23; an exterior seal lip 25 formed at or in the vicinity of a tip end of the exterior side wall; and an interior seal lip 26 formed at or in the vicinity of a tip end of the interior side wall, the glass run configured to be attached to a groove portion formed in a door frame, the glass run comprising: 
an interior sub-lip 29 formed so as to project obliquely in a direction toward a tip portion of the interior seal lip from an exterior side of the interior side wall that is closer to the bottom wall than a base portion of the interior sub-lip.
Shigemura fails to disclose the interior sub-lip formed with a first thick portion only on a base portion on a side of the interior sub-lip that is closest to the interior seal lip.
Nozaki teaches of a glass run lip 5 formed with a first thick portion 105 only on a base portion on a side of the interior sub lip. (See annotated FIG. 1 below)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first thick portion, as taught by Nozaki, only on the base portion on a side of the Shigemura interior sub-lip that is closes to the interior seal lip in order to minimize rattling of the door glass when engaged with the glass run as well as to minimize compression of the Shigemura interior sub-lip. (claim 1)



[AltContent: textbox (Base portion of sub-lip)][AltContent: textbox (Tip portion of sub-lip)]
[AltContent: ][AltContent: ]
    PNG
    media_image1.png
    602
    464
    media_image1.png
    Greyscale

Shigemura, as applied above, further discloses wherein at least one of an exterior sub-lip formed so as to project obliquely from an interior side of the exterior side wall that is closer to the bottom wall than a base portion of the exterior seal lip, the first thick portion formed on the interior sub-lip, a second thick portion formed only on the base portion of the exterior seal lip, a third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip is, upon molding in which a plurality of extruded members are connected, formed in a molded portion, or continuously formed on a molded portion and one of the extruded members connected to the molded portion. (see [0027]-[0031] and [0042]-[0068]) 
Also note: “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (See MPEP 2113 – Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps). (claim 4)
Shigemura, as applied above, fails to disclose wherein in an exterior sub-lip formed so as to project obliquely from an interior side of the exterior side wall that is closer to the bottom wall than a base portion of the exterior sea lip, the first thick portion formed on the interior sub-lip, a second thick portion formed only on the base portion of the exterior seal lip, a third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip, the exterior sub-lip has a shorter projecting length toward a vehicle lower side, and first the thick portion formed on the interior sub-lip, the second thick portion formed only on the base portion of the exterior seal lip, the third thick portion formed on the side of the interior seal lip that is not in contact with the door glass, or a fourth thick portion formed on the portion of the exterior side wall from the base portion of the exterior sub-lip to the base portion of the exterior seal lip has a thickness decreased toward the vehicle lower side so as to be the same as a thickness of an extruded member. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first thick portion formed on the interior sub-lip of Shigemura so that the thick portion has a thickness that decreases toward the vehicle lower side so as to be the same as a thickness of an extruded member in order to save on material costs as well for aesthetic and design choice reasons. (claim 5)

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
On page 8 of the applicant’s response filed May 31, 2022, the applicant contends the following:

    PNG
    media_image2.png
    270
    659
    media_image2.png
    Greyscale

The examiner respectfully disagrees since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
More specifically, Nozaki is cited to teach of a first thick portion only on a side of a lip.  And when combined with Shigemura, the first thickness portion is placed only on a base portion on a side of the Shigemura interior sub-lip that is closest to the interior seal lip.  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the Nozaki first thick portion with the Shigemura interior sub-lip such that the first thick portion is closest to the interior seal lip, as recited, in order to minimize rattling of the door glass when engaged with the glass run as well as to minimize compression of the Shigemura interior sub-lip. Put another way, a person of ordinary skill in the art would not place the first thick portion of Nozaki on the side of the Shigemura interior sub-lip facing away from the Shigemura interior seal lip since doing so would not minimize compression of the interior sub-lip.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571) 272-5225.  The examiner can normally be reached on M - F 7:30 - 4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634